               Case 2:18-cv-01543-JLR Document 172 Filed 05/13/19 Page 1 of 5




                                                            THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                               UNITED STATES DISTRICT COURT
14                              WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                    2:18-cv-1543 JLR
19                          Plaintiff,
20   v.                                               DECLARATION OF YUICHI
21                                                    MATSUMOTO IN SUPPORT OF
22                                                    OPPOSITION TO PLAINTIFF'S
23   MITSUBISHI AIRCRAFT                              MOTION FOR A PRELIMINARY
24   CORPORATION, MITSUBISHI                          INJUNCTION
25   AIRCRAFT CORPORATION AMERICA
26   INC., et al.,
27                                                    FILED UNDER SEAL
28
29
                            Defendants.
30
31             I, YUICHI MATSUMOTO, declare as follows:
32
33              I.   I work for Defendant Mitsubishi Aircraft Corporation ("MITAC"), which is based
34
35   in Nagoya, Japan. I recently became the Team Leader for the Secondary Flight Controls Team,
36
37
     Flight Control Systems Group, responsible for design and certification for the high lift system,
38
39
     pilot control system and horizontal trim actuation system for the Mitsubishi Regional Jet
40
41
     ("MRJ"). Prior to becoming the Team Leader for the Secondary Flight Controls Team, I was the
42
43
     Team Leader of the Validation, Verification and Certification Team, Flight Control Systems
44
45
     Group. I am not directly employed by MITAC. I have been seconded from Mitsubishi Heavy
46
47
     Industries, Ltd. ("MHI") to MIT AC.
48
49
50
51

     DECLARATION OF YUICHI MATSUMOTO- I                                              Perkins Coic LLP
                                                                                1201 Third Avenue, Suite 4900
                                                                                  Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
     144216256. l                                                                    Fax: 206.359.9000
                                                                 Case 2:18-cv-01543-JLR Document 172 Filed 05/13/19 Page 2 of 5
1234567890112345678901234567890123456789012345678901




                                                                 2. My responsibilitieS 血rMITAc include血e design and certification eH'orts Nlated
                                                       to the MRl high li丑 System,、Nhich itselfincludes the aaps and slats on the wing and the skew
                                                       detection system.1am responsible for making the in誠al proposalto MITAC's intemal
                                                       Cert途Cation compliance experts ofho、¥ MITAc wiⅡ demonstrate to the Japan civil Aviation
                                                       Bureau ("JCAB")thatthe high li丑 System complies 、Nith applicable cert途Cation regulations, and
                                                       fbr coordinating with MITAc certi丘Cation compliance experts to ensure ceni"abiliw ofthe
                                                       System.

                                                                旦旦竺窒^

                                                                 3. uoined MITAc in2008. priortojoiningMITAC,1Worked on conceptualaircra介
                                                       development 血r Mitsubishi HeaⅥ1,1ndustries, Ltd.("MHI").1 have been inv01νed in the design
                                                       and development of仙e high Ⅱ丑 System 血rthe MRJ from the start ofmy careerat MITAC.
                                                                4. From June 2015 to March 2018,1Was dispatched to MITAC's sea杜le
                                                       Engineering centerto support ground and aighttesting activities relating to the night contr01,
                                                       hydraulic and landing gear system. Durin号 this time l、¥orked together W北h AeroTEc personnel
                                                       On NIR、J cert途Cation planning and testing.
                                                                The MRJ Fla /slat skew Detection s stem

                                                                 5. The aap/slatske、N detection system on the MRJ is a sub・system ofthe plane'S
                                                       aap/slat system. The aap/slat ske、v detection system monitors ho、N the flaps/slats on the 、¥ings
                                                       extend orretract. More specinca11y the aap/slat ske、v detection system monitors the "ske、V" of
                                                       the aap/slatto ensure thatthe skew is less than a predetermined amount. A aap/slatthat becomes
                                                       too skewed is like a drawerthat becomes stuck and an overly skewed aap/slat can cause sa鳥ty
                                                       issues.1fthe nap/slat skew detection system detects that a 丑ap/slat on the MRJ has skewed more
                                                       than is permissible,the system 、¥iⅡ StoP 血e nap/slat from n.1Hher extending orretracting (thu$
                                                       Stopping the aap/slat 介'om becoming skewed to an unsa企 degree). The flap/slat ske、¥ detection
                                                       System isjust one part ofthe aap/slat systemづ、Nhich in 加m is composed ofthe hlgh li介 System,

                                                       Which 北Selfis one part ofaight control system ofthe NIR、J.
                                                                                                                                       Pcrkins coie LLP
                                                       DECLARATIONOFYUICHIMAISUMOTO-2
                                                                                                                                  120I Third Avenue, suite 4900
                                                                                                                                     Sealtle, WA 9幻01・3099
                                                                                                                                      Phone:206.359,8000
                                                                                                                                       F献:206359.9000
                                                       144216256.1
                                                                      Case 2:18-cv-01543-JLR Document 172 Filed 05/13/19 Page 3 of 5
 12345678901 ⅡnBN巧MワW円⑳




                                                                      6. Thedesig11Concept arld desj套n ofthe MRJ aap/slatske、vdetection system hasnot
                                                            Charlged since critical design review ofthe aight controlsystem, which occurred in 2010. The

                                                            design forthe flap/slat ske、¥ detection system is based on a combination ofestablished
                                                            Component designs provided by the high li丑 System supplier, with minor modiacationS 血rthe
                                                            MRJ, and insta11ation design$ developed by myself卸d other MITAc engineers、
                                                                      Information Relied on to Develo certi丘Cation plan for Fli ht controls stem

                                                                      フ. Thecerti負Cationplan 血rthe ai倉htcontrolsystem ofthe MRJ (the certi丘Cation

                                                            Plan is for the entire aight controlsystem, notthe aap/slat ske、v detection system specifica11y)

                                                            、uas origina11y developed in 2013 by my c011eagues in the FⅡght control systems Group The

                                                            Cert途Cation plan itselfis composed of:(D applicable regulations,(2) means ofcompliance, and
2
1




                                                            (3) documents that、¥iⅡ be provided to authorities to prove compliance、
2
2
2
3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1




                                                                      8. 1n 2017, when lworked withthe FⅡghtcontrolTeam in MITAC's seattle

                                                            Engineerin芸 Center,1Suppoded the revie、v ofkey podions ofthe ced所Cation plan 允rthe 丑ight
                                                            Controlsystem - in particularthe proposed means ofcompliance forthe system and the
                                                            documents to be submitted to JCAB to prove compliance.1n perfbnning this work,1relied upon

                                                            recommendationS 丑'om the AeroTEc team. HO、¥ever, whⅡe the AeroTEc team provided suppod
                                                            to revie、¥ these portion$ ofthe cert途Cation plan, AeroTEc did not have the authority to actua11y
                                                            make modi丘Cations to the certification plan. Rather,they were only authorized to make

                                                            Proposals,、¥hich would then be reviewed by MITAC's certiacation experts in Na套oya 、Nho have
                                                            丘nalresponsibility 加r deciding the contents ofcertiacation plans.1n addition,the AreoTEC
                                                            team i$ not authorized to act as a Desi8nated Engineering Representative (DER) fbrthe MRl or

                                                            to interact diNctly with certifying authoritieS 血rthe MRJ.
                                                                     9. The updated cert途Cation plan 血rthe aightcontrolsystem forthe MRJ、¥as most
                                                            recently released in June 2018 and provided to the JCAB. The 2018 revision ofthe certi丘Cation
                                                            Plan is currently bein套 Used lbr defining cert所Cation activities like aight, ground, and lab testing
                                                            and other demonstrations ofcompliance.
                                                                                                                                              Perkins coi01,LP
                                                            DECLARATIONOFYUICHIMATSUMOTO-3
                                                                                                                                         120I Third Avenue, suite 4900
                                                                                                                                            Sea札le, WA 9別01-3099
                                                                                                                                             Pho"e:206.359.8000
                                                                                                                                              Fax:206359.9000
                                                            144216256.】
                                                                Case 2:18-cv-01543-JLR Document 172 Filed 05/13/19 Page 4 of 5
12345678901ーーーーーーーーー22222222223333333333444444444455




                                                                10.    Neitherlnorto myhlowledge anyone on the MITAc team orthe AeroTEc team

                                                       relied on Bombardier in血rmation 、¥hen developing or updating the cettincation plan 血rthe
                                                       MRJ ai3ht controlsystem.1 did notrely on any Bombardierinformation, end to my knowledge,
                                                       no person on the MITAc team orAeroTEc team relied on arly Bombardierin血rmation in arly

                                                       testing we have developed to demonstrate to the JCAB thatthe MRJ flight controlsystem
                                                       Complies 、¥ith applicable regulations and is sa企.
                                                                1 1.   I have not revie、Ned any Bombardier document related to certifying aap/slatske、¥
                                                       detection systems. Thus,to my kno、vledge,1have neverseen any ofthe documents thatl
                                                       Understand Bombardier is claiming,in the cese it 61ed against MITAC, contain trade secrets
                                                       related to certifying nap/slat skew detection systems.
                                                                12.    I have never seen or been provided any B0111bardier document sincejoining
                                                       MITAC.

                                                                13.    I have personal kno、vledge ofa11the 金Cts stated in this Declaration and,ifca11ed

                                                       to, could and 、¥ould testify competenuy thereto.


                                                                I declare under penalty ofpeoury thatthe 血regoing is true and correct.



                                                                ExecutedthlS 2ぢ      day ofApri12019 at         N兇0 0            , Japan.


                                                                                                            /S/
                                                                                                            YUICHIMATSUMOTO




                                                                                                                                         Perkins coie l.LP
                                                       DECLARATIONOFYUICHIMATSUMOTO-4
                                                                                                                                  120I Third Avenue, SⅡite 4900
                                                                                                                                     S軸ttle, WA 98101-3099
                                                                                                                                      Phone:206359.8000
                                                                                                                                       Fax:206359,9000
                                                       1442M256.1
              Case 2:18-cv-01543-JLR Document 172 Filed 05/13/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 13, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 13th day of May, 2019.
                                                         s/Jerry A. Riedinger
 6                                                       Jerry A. Riedinger, WSBA No. 25828
                                                         Perkins Coie LLP
 7                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
 8                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
 9                                                       E-mail: JRiedinger@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
